Citation Nr: 0800444	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  05-00 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Richard Morrissette, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to May 1974.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 decision of the Department 
of Veterans Affairs (VA) Committee on Waivers and Compromises 
(Committee).  In this decision the Committee denied the 
veteran's waiver request on the basis that it was not timely 
filed.  The veteran appealed this matter to the Board.  In 
September 2006, the veteran testified before the undersigned 
at a Board hearing video conference hearing.  In February 
2007, the Board determined that the veteran did file a timely 
waiver request and remanded the underlying issue of 
entitlement to a waiver of pension overpayment benefits to 
the RO via the AMC for further adjudication.  In September 
2007, the veteran testified a second time before the 
undersigned at a Board video conference hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The veteran seeks a waiver of recovery of a $66,248.66 
overpayment of pension benefits.

Through VA's income verification match (IMV) program, it was 
discovered the veteran had unreported income for 1996.  The 
veteran asserts in written statements and hearing testimony 
that he completed VA Form 21-527 (Income-Net Worth And 
Employment Statement) in 1995 prior to receiving a lump sum 
payment resulting from a personal injury settlement.  He 
further asserts that he did not report the income the 
following year in 1996 because the money he received was 
being paid to a contractor for a home construction project so 
in his mind he did not actually have any income to report 
from the settlement.  

In denying the veteran's request for a waiver of recovery of 
the overpayment, the Committee noted in March 2007 that the 
veteran had been advised of his rights and responsibilities 
to be eligible to receive pension benefits and concluded that 
his conduct in not reporting the lump sum settlement, 
together with his continued acceptance of VA pension benefits 
based on an omission of that income, showed an intent to seek 
an unfair advantage and constituted bad faith, which 
precluded, as a matter of law, a waiver of recovery of that 
overpayment.  However, in a subsequent decision in June 2007, 
the Committee found that the elements of bad faith did not 
apply to the overpayment at issue.  Rather, the Committee 
determined that it was prohibited from granting a waiver of 
the overpayment because of legal action that had been taken 
against the veteran.  Specifically, according to a VA 
memorandum dated in June 2007, the veteran had been convicted 
and served prison time for fraud.  

A conviction of fraud is certainly pertinent to this case in 
light of the following regulatory provision:

The Committee may act on a request for 
waiver concerning such debts, after the 
Inspector General or the Regional Counsel 
has determined that prosecution is not 
indicated, or the Department of Justice 
has notified VA that the alleged fraud or 
misrepresentation does not warrant action 
by that department, or the Department of 
Justice or the appropriate United States 
Attorney, specifically authorized action 
on the request for waiver.

38 C.F.R. § 1.962

The evidence shows that in July 2000 the veteran's case was 
referred to the VA Office of Inspector General Office of 
Investigations (OIG) for a criminal investigation of pension 
fraud and that the veteran served five months in prison in 
2003 for what appears to be a misdemeanor.  However, the 
result of the OIG investigation is not known, nor is it 
evident why the veteran was in prison.  Until this pertinent 
information is known, the Board cannot make a fully informed 
decision in this matter.  Consequently, this case must be 
remanded to obtain the missing, pertinent, information.  

Also, the veteran's representative at the September 2007 
Board hearing, Mr. Morrissette, stated that the veteran 
signed documentation in August 2007 authorizing him to 
represent him in this appeal.  However, the record is devoid 
such documentation, including a VA Form 21-22.  In fact, the 
only VA Form 21-22 on file is dated in 1979 and authorizes 
the Disabled American Veterans to represent the veteran.  
Accordingly, the appropriate documentation should be obtained 
and placed in the veteran's claims file recognizing Mr. 
Morrissette as the veteran's accredited representative.  

The Board regrets that a remand of this matter will further 
delay a final decision in the claim on appeal, but finds that 
such action is necessary to ensure that the appellant is 
afforded full due process of law.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an investigative summary from 
the OIG or otherwise document for the 
record the result of the OIG 
investigation that began in 2000 due to 
an allegation of pension fraud, as well 
as the nature of the appellant's 
incarceration in 2003.  Specifically, 
document for the record whether the 
appellant was imprisoned due to fraud 
and, if so, the nature of the fraud - VA 
or nonVA related.  

2.  Obtain and place in the claims file a 
completed VA Form 21-22, Appointment of 
Veterans Service Organization As 
Claimant's Representative, that is signed 
by the veteran authorizing Mr. 
Morrissette to represent the veteran in 
this appeal.

3.  Thereafter, readjudicate the 
veteran's request for waiver of an 
overpayment of pension benefits.  If the 
decision remains adverse to the 
appellant, provide him and his 
representative with a supplemental 
statement of the case and the appropriate 
opportunity for a response.  Then, return 
the case to the Board for its review, as 
appropriate.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



